NSAR ATTACHMENT ITEM 77c Matters Submitted to a Vote of Security Holders REPORT OF THE FUND’S SPECIAL SHAREHOLDER MEETING A Special Meeting of Shareholders of the Mairs and Power Growth Fund, Inc. took place on December 16, 2011, to approve the reorganization of the Fund into a newly formed series of the Mairs and Power Funds Trust, to approve revisions to the Fund’s fundamental and nonfundamental investment restrictions and to approve the election of the Board of Directors of the Trust. All Fund shareholders of record at the close of business on October 20, 2011 were entitled to vote. As of the record date, the Fund had 27,741,416 shares outstanding. Proposal In Favor % Against % Abstain % To approve the proposed Agreement and Plan of Reorganization 95 4 1 To revise the policy regarding issuer diversification 94 5 1 To eliminate the policy regarding purchases of securities of other investment companies 94 5 1 To revise the policy regarding industry concentration 94 5 1 To revise the policy regarding investments in real estate 94 5 1 To eliminate the policy regarding the use of put and call options 92 6 2 To revise the policy regarding the making of loans by the Funds 92 6 2 To eliminate the policy regarding the purchase of securities on margin or short sales 92 6 2 To revise the policy regarding borrowing by the Funds 93 6 1 To eliminate the policy regarding pledges by the Funds 92 6 2 To eliminate the policy regarding Fund participation in joint trading accounts 93 5 2 To eliminate the policy regarding investing for the purpose of control 93 5 2 To revise the policies regarding acting as an underwriter 93 5 2 To eliminate the policy regarding the purchase of securities also owned by certain related persons 93 6 1 To revise the policy regarding investments in commodities 92 6 2 To elect Norbert J. Conzemius (Independent Director) 97 2 1 To elect Mary Schmid Daugherty (Independent Director) 97 2 1 To elect Bert J. McKasy (Independent Director) 97 2 1 To elect Charles Osborne (Independent Director) 97 2 1 To elect William B. Frels (Interest Director) 97 2 1
